DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s amendment and response dated 8/3/2021, which amended claims 20-24 and added new claims 25-29, has been entered.  Claims 20-29 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 
Claim Rejection - Withdrawn
The rejection of claims 22 and 23 under 35 U.S.C. § 112(b), has been withdrawn in view of Applicant’s amendments to these claims.
Claim Objection
Claims 21-29 are objected to due to the following informality:
Claims 21-29 depend directly or indirectly from claim 20 and are introduced as “A process” (emphasis added).  For the purpose of clarity and form, it is suggested that claims 21-29 be amended to either "The process of claim…." or "The process according to claim...."  (Emphasis added).  Appropriate correction is requested.

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 20-24 remain rejected and new claims 25-29 are rejected under 35 U.S.C. § 103 as obvious over Yedur et al. (U.S. Patent No. 6,265,190; 2001), taken in view of Orjuela, et al. (U.S. PGPUB 2011/0275851; Publication Date: 11/10/2011).  
Regarding claims 20 and 21, Yedur teaches methods in producing succinic acid (Abstract; columns 4-6; claims 1 and 18-22; Example 1 and Fig.1). 
Specifically, Yedur teaches that carbohydrates (e.g., corn derived carbohydrates, such as glucose) are anaerobically fermented with a microorganism to produce succinic acid under controlled conditions with the required biomass nutrients, carbon dioxide, and ammonia to produce a high yield of succinate (column 4, lines 56-64; Example 1).  
Regarding new claims 25-28 where the succinate salt in the fermentation broth in step (a) comprises ammonium succinate or diammonium succinate, it is noted in the original specification (paragraphs 59-62) with regard to the succinate salt in the fermentation broth, ammonium succinate is an equivalent term for diammonium succinate.
Regarding claims 20, 21 and new claims 25-28, ammonia is added to the fermenter to neutralize the succinic acid produced by the microbe to diammonium succinate (column 5, lines 1-5; Example 1).  The output will generally be a dilute aqueous diammonium succinate (i.e., in light of the above, also known as ammonium succinate) solution that contains a number of insoluble impurities such as dead cells and proteins (column 5, lines 1-5; Example 1; i.e., fermenting substrates with a microbe to produce a fermentation broth comprising a succinate salt).  
Regarding claims 20, 21, 24 and 29, Yedur teaches that the solution is filtered with a filter to remove insolubles (i.e., clarifying the fermentation broth), where the filtrate will 
Yedur also teaches that succinic acid crystallizes due to its low solubility at this pH, where the desired pH (under 2, preferably 1.5-1.8, but can be 1.2 to 2.5) can also be obtained by a makeup stream of fresh sulfuric acid, where the added sulfuric acid is important to maintain the pH between 1.5 and 1.8 since optimal yield is generally obtained in this pH range (column 3, lines 61-66; column 5, lines 32-36; Example 1; claims 16 and 17).  The resulting slurry can then be filtered (i.e., filtered and separated from the mother liquor) with a filter and crystals washed (column 5, lines 36-38; i.e., separating the crystalline succinate from the mother liquor).  
Yedur further teaches that the crystalline succinic acid is then advantageously dissolved in methanol (methanol yields the best results) to separate succinic acid from any sulfates that may co-crystallize with succinic acid and can be filtered out (column 5, 
Although Yedur teaches processes to produce crystalline succinic acid that is subsequently dissolved in methanol, separated from insoluble sulfates and then dried, Yedur does not explicitly teach that after the concentration step (c) the concentrate is mixed with an alcohol to salt out the succinate salt, then filtering out the precipitated succinate salt prior to the addition of methanol and sulfuric acid for sulfate removal.  Further, Yedur does not explicitly teach that the crystalline succinic acid is in methanol and then esterified to produce a succinate ester.
Orjuela teaches an inexpensive large scale process to extract and purify carboxylic acids, such as succinic acid, from fermentation broths, and to esterify succinic acids (paragraph 3).  Orjuela teaches methods of producing a purified succinic acid from an aqueous fermentation broth that includes water, bacteria, nutrients, and a carboxylic acid (succinic acid) sodium salt (paragraphs 2, 13, 14, 16, 21 and 38).  Orjuela also teaches prior to obtaining the separated fermentation broth, the fermentation broth can be neutralized during fermentation to adjust the pH from about 2.0 to about 10.0 (paragraph 26). Orjuela teaches that a separated fermentation broth that comprises the succinic acid sodium salt has water removed from the separated fermentation broth to precipitate the succinic acid sodium salt or a succinic acid alkaline earth metal salt, to provide a succinic acid salt broth precipitate (paragraphs 2, 14, 16 and 21).  
Orjuela teaches adding an alkanol (e.g., methanol) and a mineral acid (e.g., sulfuric acid) to the succinic acid salt broth precipitate, to provide a mixture of a methanol 
Orjuela teaches heating the succinic acid methanol solution in a reactive distillation column to esterify the succinic acid (paragraphs 15-17).  A succinic acid dialkyl ester can be isolated from the reactive distillation column (paragraphs 15-17).  Additional methanol can be added to the reactive distillation column (paragraphs 15-17).  Furthermore, other carboxylic acid esters, diesters, can be isolated from the reactive distillation column by taking advantage of the different boiling point of each compound, where the reactive distillation column can be run at atmospheric pressure, under reduced pressure, or at elevated pressure, for example, to further exploit differences in compound boiling points (paragraphs 15-17).  
Orjuela teaches that the methods can further include esterification of the succinic acid in the methanol solution, where the succinic acid in the methanol solution can be converted to its corresponding alkyl diester, where the succinic acid diester can be isolated from other compounds by distillation, thereby providing an isolated and purified succinic acid diester (paragraphs 17, 22 and 24; esterifying the succinic acid in methanol to produce succinate ester and then recovering the ester).  
Orjuela also teaches that succinic acid can be esterified even before the use of a reactive distillation column, where monoesterification can occur in the presence of the sulfuric acid, as well as various amounts of diesterification, depending on reaction 
A person of ordinary skill in the art would have been motivated to combine the process of Yedur with Orjuela to utilize additional processing steps such as the esterification processes of Orjuela since Yedur teaches methods in producing succinic acid from a fermentation broth, while Orjuela teaches a large scale esterification process where succinic acid produced from fermentation can be further processed to an ester by distillation and subsequently recovering an isolated and purified succinate ester.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the process of Yedur with Orjuela to include the esterification processes of Orjuela since both references teach the production of succinic acid from fermentation broths, while Orjuela additionally teaches a large scale esterification process to produce an isolated and purified succinate ester, which would be advantageous to the Yedur method by expanding in a large scale process alternative succinic acid products (succinate ester).  
Regarding claim 20, step (d), both Yedur and Orjuela teach the treatment of succinic acid salts with methanol for eventual recovery from a product steam. 
As noted above, Yedur teaches that during fermentation succinic acid is neutralized to diammonium succinate (column 5, lines 1-5; Example 1; i.e., a succinate salt).  Yedur also teaches that the utilization of methanol in the purification of succinic acid yields the best results (column 5, line 46).  Yedur teaches that methanol can be 
Orjuela additionally teaches that alkali metal or alkaline earth metal hydroxides, such as calcium hydroxide, can be added to an acid salt (e.g., succinate) solution, such as a sodium succinate solution, to precipitate an acid salt, such as a calcium salt from the carboxylic acid, thereby displacing an alkali metal, such as sodium (paragraph 48).  The recovered salt (e.g., a calcium salt), can then be treated with an alkanol (i.e., methanol; paragraphs 48 and 49).  
In view of the above, it would have been within the purview of one of ordinary skill in the art to utilize, after concentrating the fermentation broth, a precipitation step where the succinate salt precipitates out of solution and can be subsequently filtered away from remaining fermentation broth materials since Yedur teaches a succinate salt is produced in a fermentation and that methanol yields the best results in precipitating insoluble materials from concentrated fermentation broths, while Orjuela teaches that in the presence of methanol, treated broths can precipitate out an acid salt, such as a calcium salt, from the carboxylic (succinic) acid.  It would have also been within the purview of one of ordinary skill in the art to salt (precipitate) out the succinate salt with methanol since salting out (precipitation) methods are well known in the chemical and biochemical fields as a purification step for isolating products based on reduced solubility of the target compound within a solution.
Regarding claims 22 and 23, both Yedur and Orjuela teach acidification steps to acidify the fermentation broth, as well as washing and filtration steps to remove insoluble materials and sulfates.  Further, as noted above, Orjuela teaches that in the esterification 
Additionally, diesters can be isolated from the reactive distillation column by taking advantage of the different boiling point of each compound, where the reactive distillation column can be run at atmospheric pressure, under reduced pressure, or at elevated pressure, for example, to further exploit differences in compound boiling points (paragraphs 15-17).  
It would have been within the purview of one of ordinary skill in the art to produce succinate esters with a sulfur content of less than 50 ppm (i.e., 0-50 ppm sulfur content) or less than 10 ppm (i.e., 0-10 ppm) since it was known in the art to utilize known washing, filtration and distillation techniques to remove sulfates from the succinate ester process prior to and/or after esterification.
With regard to claim 24, it is noted that both Yedur and Orjuela teach filtration (i.e., clarification) steps in processing the succinic acid from fermentation broths, including employing filtration steps within different parts of the process (Yedur, column 2, lines 49-50; Figs. 1 and 2).  It would have been within the purview of one of ordinary skill in the art to add an additional filtration step between the steps since concentrating the fermentation broth could yield precipitates or concentrate left over fermentation materials in the concentrate, and in order to provide a cleaner batch of succinic acid, the concentrated broth can be filtered again. 
Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
It is further noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03). 
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
With regard to Applicant’s argument that Yedur and Orjuela do not teach or suggest salting out, or precipitating the succinate salt contained in a fermentation broth using an alcohol, as in the step (d) in claim 20 (Reply, page 5), this is not persuasive in view of the combined teachings and rationales for obviousness. Such process steps as exemplified by both Yedur and Orjuela are widely known process purification - separation In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other cited references.
With regard to Applicant arguments that Yedur and Orjuela do not teach salting out the succinate salt using an alcohol (Reply, page 7), this is not persuasive in view of the combined teachings, rationale for obviousness and the skill of a person of ordinary skill in the art.  Such techniques and process steps are provided within Yedur and Orjuela, where such techniques can be used to precipitate out non-preferred materials (or preferred materials) based on known techniques well known in the chemical arts.  It is further noted that such purification-separation steps utilized in conjunction with esterification techniques to produce products are well known in the art.  As noted above, with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)).   
That is, the combined teachings of Yedur and Orjuela provide known techniques and materials to produce succinate esters from fermentation broths, as well as providing 
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained and made for new claims 25-29.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631